Judgment of the Supreme Court, Kings County (Irving Aronin, J.), entered December 14, 1994, in favor of plaintiffs in the amount of $1,430,000, consisting, inter alia, of an award of $650,000 for past pain and suffering and an award of $750,000 for future pain and suffering, after a jury trial, is unanimously modified, on the law and on the facts, without costs and without disbursements, and a new trial ordered limited to the issue of damages only, unless plaintiffs, within 20 days of service of a copy of this order with notice of entry, stipulate to reduction of the awards for past pain and suffering to $400,000 and for future pain and suffering to $600,000, and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as amended and reduced, is unanimously affirmed, without costs and without disbursements.
The jury awarded the infant plaintiff $650,000 for past pain and suffering, $750,000 for future pain and suffering, and $213,000 for covered medical and hospital expenses (which were disallowed pursuant to the collateral source rule), and awarded $30,000 in favor of plaintiff Audrey Ashby, individually. The awards for past and future pain and suffering materially deviate from what would be reasonable compensation under the circumstances (CPLR 5501 [c]) and we reduce them accordingly.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Rubin and Nardelli, JJ.